Citation Nr: 1137343	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-38 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and psychoses.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel






INTRODUCTION

The Appellant served in the Army National Guard of Illinois from October 1980 to October 1989 with multiple periods of active duty for training (ADT) and inactive duty for training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Appellant requested a hearing before a decision review officer (DRO), which was held in June 2008.  In March 2011, the Appellant also testified at a travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims folder.

This case was previously before the Board in June 2011 when it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Appellant's favor, schizoaffective disorder had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for schizoaffective disorder have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for schizoaffective disorder, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Appellant seeks entitlement to service connection for an acquired psychiatric disorder.  The Appellant contends that her current psychiatric disorder is due to harassment that she endured while on drills in the National Guard.  

Service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.

A printout from the Metropolitan St. Louis Psychiatric Center reveals that the Appellant was treated in September 1990.  No diagnosis was indicated on the printout associated with the claims file.  In September 1990 the Appellant was treated at the Malcolm Bliss Emergency Room for alcohol intoxication.  In December 1991 she was admitted to the Extended Observation Unit of the Malcolm Bliss Mental Health Center (now the Metropolitan St. Louis Psychiatric Center).  The Appellant was diagnosed with psychotic disorder.  The Appellant was again admitted in March 1992 and was diagnosed with atypical psychosis, rule out major depression with psychosis, and alcohol abuse and intoxication.

The Appellant has submitted statements from a friend and from her sister attesting that, since service, her behavior had changed.  The statements indicate that the Appellant was a social person, fun, loving, caring, and attentive prior to service, but that since service, she would disappear for days, isolate herself, and not participate in any functions.

At a hearing before the undersigned Veterans Law Judge in March 2011 the Appellant indicated that she was harassed by a Captain while serving in the National Guard.  The Appellant stated that she did not know if any physician had associated her psychiatric disorder with her harassment in service.

In July 2011 the Appellant was afforded a VA Compensation and Pension (C&P) examination.  The Appellant complained that she was depressed all of the time.  She was noted to be anxious and apologetic after getting lost on her way to the examination.  The Appellant reported that her depression started in her late twenties.  She did not attribute the problem to any specific stressors.  She reported a history of at least three to four psychiatric hospitalizations but she was vague about the precipitants and treatment.  The examiner noted that the discharge summaries from the hospitalizations were of record and to reveal diagnoses of psychotic disorder not otherwise specified and reports of treatment with trazadone and molindone.  The Appellant was noted to have been hospitalized in 1994 for psychosis and paranoid personality disorder.  After examination the Appellant was diagnosed with schizoaffective disorder, bipolar type; history of prior diagnosis of paranoid schizophrenia per the patient; and a history of psychotic disorder not otherwise specified per the records.  The examiner noted that review of the claims file appears to reveal that the Appellant may have been suffering from some mood symptoms and paranoia while in the service and that her resignation from the service may have been prompted by a psychotic break.  The examiner rendered the opinion that it was at least as likely as not that the Appellant's current significant psychiatric problems were exacerbated by unspecified experiences while in the military.  The examiner could not determine for certain whether or not the Appellant had a premorbid psychiatric illness prior to enlisting in the military.  It did appear to the examiner that the Appellant's psychiatric condition gradually deteriorated, culminating in her becoming so paranoid that she could no longer function as a Sergeant and had to resign her post in the reserves.  The examiner stated that it is possible that she suffered some unfortunate experience while in the service that helped contribute to the psychotic break, but she has not revealed any such specific information.

The Board finds that entitlement to service connection for schizoaffective disorder is warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.  The Appellant has submitted lay statements competently and credibly indicating that the Appellant's behavior changed in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, the Appellant has competently and credibly reported that she was harassed in service.  After VA examination in July 2011 the Appellant was diagnosed with schizoaffective disorder and the examiner rendered the opinion that it was at least as likely as not that the Appellant's current significant psychiatric problems were exacerbated by unspecified experiences while in the military.  As the Appellant has competently and credibly reported that she was harassed while in service, has submitted lay statements indicating that she had changed while in service, and a VA examination report dated in July 2011 associates the Appellant's current schizoaffective disorder with service, service connection for schizoaffective is warranted.


ORDER

Service connection for schizoaffective disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


